PER CURIAM.
Defendant appeals a final summary judgment entered in favor of plaintiff in an action on a promissory note. The final judgment awarded the amount of the note plus attorneys’ fees. We reverse.
The defendant’s answer and affidavit in opposition to the motion for summary judgment show that issues of fact remained unresolved. The judgment is reversed in accordance with Brady v. Zimmerman, 246 So.2d 637 (Fla. 4th DCA 1971); and Evans v. United Benefit Fire Insurance Company of Omaha, Nebraska, 192 So.2d 87 (Fla. 2d DCA 1966).
REVERSED AND REMANDED.
LETTS, C. J., and DOWNEY and BERA-NEK, JJ., concur.